133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Mark Allen JOHNSON, Appellant.
No. 97-3073EA.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 10, 1997.Filed Dec. 17, 1997.

Appeals from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Mark Allen Johnson appeals the sentence of imprisonment imposed by the district court on revocation of Johnson's supervised release.  We conclude that an extended discussion on our part is not warranted because Johnson's arguments are foreclosed by this court's recent opinion in United States v. Thornell, No. 97-1534, 1997 WL693050, at * 2 (8th Cir.  Nov. 6, 1997).  We thus affirm Johnson's sentence.  See 8th Cir.  R. 47B.